

115 HR 5022 IH: Voluntary Public Access Improvement Act of 2018
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5022IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Marshall (for himself, Mr. Thompson of Pennsylvania, Mrs. Bustos, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to authorize funding for the voluntary public access and
			 habitat incentive program.
	
 1.Short titleThis Act may be cited as the Voluntary Public Access Improvement Act of 2018. 2.Voluntary public access and habitat incentive programSection 1240R(f)(1) of the Food Security Act of 1985 (16 U.S.C. 3839bb–5(f)(1)) is amended—
 (1)by striking practicable, $50,000,000 and inserting the following: “practicable—  (A)$50,000,000;
 (2)in subparagraph (A) (as so designated), by striking 2012 and $40,000,000 and inserting the following: “2012;  (B)$40,000,000; and
 (3)in subparagraph (B) (as so designated), by striking the period at the end and inserting the following: “; and
				
 (C)$150,000,000 for the period of fiscal years 2019 through 2023.. 